DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 6/29/2021. Claims 1, 3-10 are pending.
Claim Interpretation
The 112(f) interpretation of the claims is withdrawn in view of Applicant’s response.

Claim Rejections - 35 USC § 101
[AltContent: textbox (Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.)]35 U.S.C. 101 reads as follows:
Claim(s) 1, 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Representative Claim 9 is reproduced below:
9. A personnel selecting method comprising:
(1) obtaining information of a requested service from a client;
(2) extracting a similar service similar to the requested service obtained from the client;
(3) extracting personnel matched to one of the information of the requested service and the similar service by referring to information indicating a correspondence relationship between a service and personnel;
(4) outputting information of the personnel extracted to the client;
(5) obtaining, from the client, information of personnel selected from among the personnel extracted;

(7) obtaining, from the client, information indicating evaluation details for the one of the information of the requested service performed and the similar service, the evaluation details being in natural language, (7b) the information obtained from the client being extracted by a speech recognition device from a sound signal via a microphone;
(8) determining an evaluation for the evaluation details by analyzing a character string indicated by the evaluation details; and
(9) updating the information indicating the correspondence relationship between the service and the personnel based on the evaluation determined.

Examiner submits that the recited activities are directed to an abstract idea, namely, a method of organizing human activity, namely, a commercial interaction, namely, searching for and obtaining services such as may be performed by a concierge. A concierge may (1) obtain a request for a service (e.g. housecleaning), (2) mentally determine a general class of services (e.g., cleaning services), (3) find a person that may perform such a service, either mentally or by referring to a directory, and (4) convey this to a client. The client may (5) pick a personnel, upon which the concierge may, either mentally or via a directory (6) obtain information for the selection, (7) obtain feedback information regarding how well the service was performed from the client via natural language, (8) consider and evaluate the positivity or negativity of this evaluation by looking at the words spoken, and finally (9) mentally or via pen and paper record and adjust one’s understanding of how well the personnel performed.
Hence, the claim is directed to a commercial interaction, that of recommending and evaluating services, and may be performed mentally or with the aid of pen and paper. The claimed solution, being analogous to the mental activities of a concierge, are directed to commercial interactions and are not rooted in computer technology.
Regarding additional elements, the claim further recites (7b) that the information is obtained via a speech recognition device from a sound signal via a microphone. However, this amounts to insignificant extra-solution activity, namely, a restriction to a particular data source of type of data to be manipulated, namely, sound representations of natural language evaluations. The limitation of this commercial process to sound signals does not meaningfully limit the performance of the remaining steps of the claims. See MPEP 2106.05(g). Hence, (7b) does not constitute an integration practical application.

Although claim 1, 10 contains additional elements, these additional elements recite a general purpose computer environment for implementing this commercial process and hence does not constitute a practical application nor significantly more.
Similarly, claim 3 is merely directed to the mental process of obtaining and evaluating customer feedback embedded in a general purpose computing environment and hence is not significantly more nor a practical application.
Similarly, claim 4 is merely the mental analysis of a natural language evaluation, a mental summary of the key elements of an evaluation for future reference, the mental analysis being merely embedded in a general purpose computer environment.
Similarly, claim 5, 6 is directed to providing recommendations based on consideration of personal characteristics of the person to perform the job, the mental process being merely embedded in a general purpose computer environment.
Claim 7 is directed to providing recommendations based on consideration availability of the person to perform the job, the mental process being merely embedded in a general purpose computer environment.
Claim 8 is directed to providing or passing on an updated feedback of the job to the job provider based on customer feedback and hence is directed to an established commercial interaction. The addition elements recite implementation in a general purpose computing environment and hence does not constitute significantly more.
A “device” can be broadly construed as a general purpose computing device or components of a general purpose computing device on which to carry out the claimed steps. However, Examiner believes that incorporation of additional details regarding the details of communication of separate remote devices in carrying out this technique, and in particular details regarding the role and nature of the service provider device, such as shown in fig.1 and corresponding passages, potentially integrate the commercial process into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams 602 (US 20150142602 A1) in view of Koymans 521 (US 20160078521 A1) in view of Rehling (US 8918312 B1) in view of Acero (US 20080262995 A1).

Regarding claim 1, Williams discloses: A personnel selecting device (fig.2, figs.5-7 provide various hardware and virtual implementations of servers for providing personnel) comprising:
a processor which (i) obtains information of a requested service from a client device (fig.1A-F, 0025-30: obtaining requested service from client device via web pages), (iii) extracts personnel matched to one of the information of the requested service and the similar service (fig.1G, 0030: ranked list of personnel) by referring to a job skill storage which stores information indicating a correspondence relationship between a service and personnel (0051, fig.7:716 constitutes a job skill storage storing personnel attributes so as to allow matching of fig.1G, see also 0053-54 describing database and storage of service provider information including job skills (0058)), and (iv) outputs, to the client device, information of the personnel extracted (fig.1G, 0030);
wherein the processor (i) obtains, from the client device, information of personnel selected from among the personnel extracted (fig. 1G-L, 0031-32), and (ii) requests the one of the information of the requested service and the similar service of the personnel selected (fig.1A-F, J-K show various requests for information of the requested service); and
the processor (i) obtains information indicating evaluation details for the one of the information of the requested service performed and the similar service (fig.1G shows displayed obtained ratings for a service or similar service), the evaluation details being in natural language (fig.1G:154), and (iii) storing the information in the job skill storage based on the evaluation determined (fig.8B:820, 0077: database with updated information on ratings, number of reviews, etc.).
Williams does not disclose similar service storage and lookup, i.e.: (1) a similar service storage which stores information of a service similar to a given service; (2) (ii) extracts a similar service similar to the requested service obtained from the client device by referring to the similar service storage;
Williams does not disclose details related to determining evaluation, i.e., (3) wherein the processor obtains from the client device evaluation details; (4) the analyzing unit (ii) determines an evaluation for the evaluation details by analyzing a character string indicated by the evaluation details, (5) wherein the stored information of the evaluation in the job skill storage is updated based on the evaluation determined; (6) the information obtained from the client device being extracted by a speech recognition device from a sound signal input via a microphone.
Koymans discloses: (1) a similar service storage which stores information of a service similar to a given service (fig.3, 0064); (2) (ii) extracts a similar service similar to the requested service obtained from the client device by referring to the similar service storage (0069-86 discloses a technique of extracting similar services based on stored information in order to extract similar services and recommend them to the user, such as via workflow of fig.2); (3) wherein the analyzing unit obtains from the client device evaluation details (0079: generating periodic satisfaction surveys so as to determine evaluation information; (5) wherein the stored information of the evaluation in the job skill storage is updated based on the evaluation determined (0079: use of evaluation surveys combined with the periodic job rating tracker of Williams would yield the updating of the stored evaluation data based on received reviews).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Williams by incorporating the similar service presentation technique of Koymans. Both concern the art of interfaces for service recommendation, and the incorporation would have, according to Koymans, improved the usefulness of the device to the user by allowing for recommendation of relevant and suitable similar services (0002).
Williams modified by Koymans does not disclose: (4) above. Rehling discloses: (4) the analyzing unit (ii) determines an evaluation for the evaluation details by analyzing a character string indicated by the evaluation details (fig.31-32, col.25:60-col.26:40 discloses the determining, storing, and presentation of evaluation details for services by analyzing character strings to identify themes).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Williams modified by Koymans by incorporating the personal characteristic information processing of Rehling. Both concern the art of interfaces for service discovery, and the incorporation would have improved the convenience and effectiveness of discovering new services by, according to Rehling, allowing the customer to discover positive traits output via a use interface (col.25:60-col.26:10), allowing discovery of themes (col.26:10-30).
Williams modified by Koymans modified by Rehling does not disclose (6) above. That is, although Rehling determines the use of natural language processing, Rehling does not disclose the use of speech signals. However, Acero discloses: (6) the information obtained from the client device being extracted by a speech recognition device from a sound signal input via a microphone (fig.4:416-422, 0051-55: spoken audio signal from a microphone is converted via a speech recognition engine to textual information including evaluation keywords, see fig.2:126, fig.1:116). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Williams modified by Koymans modified by Rehling by incorporating the speech information processing technique of Rehling. Both concern the art of interfaces for business ratings, and the incorporation would have improved the convenience and effectiveness of providing feedback for ratings by overcoming proles caused by a small screen or the inconvenience of using a web interface.s

Regarding claim 3, Williams modified by Koymans modified by Rehling modified by Acero discloses the device of claim 1 as described above. Williams modified by Koymans modified by Rehling further discloses: wherein the job skill storage stores an evaluation for each service performed by each personnel (Williams fig.8:808: customer and order-specific evaluation data structure, hence, user reviews will be populated for each job or service by each personnel in the course of normal usage), and the processor extracts personnel based on the evaluation for each service performed by each personnel (Williams fig.1G, 0030: display of personnel based on ranking, hence, extracting personnel based on evaluations, Rehling figs.31-32, col.25:60-col.26:40: extracting providers based on review).

Regarding claim 4, Williams modified by Koymans modified by Rehling discloses the device of claim 1 as described above. Rehling and Acero further discloses: an evaluation information storage which stores an evaluation keyword and an evaluation corresponding to the evaluation keyword (Rehling fig.31, col.25:60-col.26:5: storing evaluation keywords for presentation in a web interface; Acero 0055: analyzing textual response for key phrases that indicate positive or negative feedback),
wherein the processor (i) divides the character string indicated by the evaluation details into a plurality of character strings, (ii) determines the evaluation keyword corresponding 2to each of the plurality of character strings divided by referring to the evaluation information storage (Rehling fig.31, col.25:60-col.26:30: storing evaluation keywords for presentation in a web interface by parsing evaluation details and determining whether to consider each parsed string as a keyword via a selection context and smoothing function, i.e., via a smoothing and context functions applied to historical evaluations to determine the prevalence of the word in the evaluation information storage), and (iii) determines an evaluation for the evaluation details based on the evaluation corresponding to the evaluation keyword determined (Rehling fig.31: display of negative and positive evaluation keywords corresponding to evaluation details in a ranking or sorted list based on the parsed keywords).

Regarding claim 5, Williams modified by Koymans modified by Rehling modified by Acero discloses the device of claim 1 as described above. Williams modified by Koymans modified Rehling modified by Acero further discloses: wherein the job skill storage stores a personal characteristic (Rehling col.25:60-col.26:31: storing personal characteristics of personnel and providing a user search for services via this characteristic) of each personnel (Williams fig.8:808, 0058: storing review characteristics),
the information of the requested service includes the requested service and a desirable personal characteristic (Rehling col.25:60-col.26:31: storing personal characteristics of personnel and providing a user search for services via this characteristic), and
the processor extracts personnel matched to the requested service and the desirable personal characteristic by referring to the job skill storage (Williams fig.1G, Rehling figs.31-32, col.26:60-col.26:31: interface for extracting desirable personnel based on stored data in job skill storage).

Regarding claim 6, Williams modified by Koymans modified by Rehling modified by Acero discloses the device of claim 1 as described above. Williams modified by Koymans modified Rehling further discloses: wherein the job skill storage stores a personal characteristic of each personnel (Williams fig.8:820, 822: storage of personal characteristics, e.g., name, license, experience, etc.), and the processor outputs the information of the personnel extracted to the client device (Williams fig.1G), the information including the personal characteristic of the personnel (Williams fig.1G: outputting name, certification, etc.).

Regarding claim 7, Williams modified by Koymans modified by Rehling modified by Acero discloses the device of claim 1 as described above. Williams modified by Koymans modified Rehling further discloses: wherein the job skill storage stores, for each personnel, information indicating a time at which the personnel is capable of performing a service (Williams fig.1H), and
the processor outputs the information of the personnel extracted to the client device, the information including the information indicating the time at which the personnel is capable of performing the service (Williams fig.1H).

Claims 9, 10 recite methods and computer-readable media corresponding to the above claims and are hence rejected under the same rationale.

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams 602 (US 20150142602 A1) in view of Koymans 521 (US 20160078521 A1) in view of Rehling (US 8918312 B1) in view of Montano (US 20140114876 A1).

Regarding claim 8, Williams modified by Koymans modified by Rehling modified by Acero discloses the device of claim 1 as described above. Williams modified by Koymans modified Rehling modified by Acero further discloses: the personnel selecting device according to claim 1 (Williams fig.7, 0049, 0054 shows public-facing server);
the client device which outputs, to the personnel selecting device, the one of the information of the requested service and the similar service, the information of the personnel selected, and the information indicating the evaluation details (Williams figs.1A-K, fig.4: client device accessing server via web client).
Williams modified by Koymans modified by Rehling modified by Acero does not disclose: a service provider device which includes the job skill storage and an updating unit which updates the information in the job skill storage based on the evaluation for the evaluation details determined by the personnel selecting device.
Montano discloses: a service provider device including the job skill storage and an updating unit which updates the information in the job skill storage based on the evaluation for 20the evaluation details determined by the personnel selecting device (fig.1, 0025-28 discloses a tight integration between a review aggregator and the service provider or business, in particular, the service broker receives a review from a business website in order to identify a business or service and personnel associated with that service (fig.2:206), hence, the received review indicates the identified relationship between a personnel and a provided service (0025); furthermore, the business website is also provided updated review information for web display (0028); hence, the business server includes the storage containing information indicating service personnel and service provided, said storage being updated based on user feedback).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Williams modified by Koymans modified by Rehling modified by Acero by incorporating the service provider storage of Montano. Both concern the art of interfaces for service rating and discovery, and the incorporation would have improved the convenience of discovering new services by, according to Montano, allowing the service provider control and usage of the review data, such as by allowing the business to leverage the data in a business website, employee website, reorganize the data, etc., i.e., to provide to customers who wished to make informed hiring decisions (0028).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made: 
1. Regarding representative claim 1, the claims provides a technological solution to a technological problem that provides an improvement to the technological field, and as such, the presently claimed invention is integrated into a practical application.
Applicant argues that corresponding PGPUB ‘039 passages 003-4, 0028 provide a technological problem in the art to be solved. But such paragraphs are directed to the benefits of considering more than a worker’s skill, but, additionally, client evaluations. However, although client evaluations do provide advantages in selecting workers, such advantages are part of the advantages offered by the concierge commercial practice as outlined in the 101 rejection, and hence, are not given additional weight as integration into a practical solution. In other words, these passages describe merely the advantages offered by the commercial process of a concierge that considers client evaluations. Hence, the claims do not constitute a technological solution to a technological problem.
2. These alleged judicial exception is incorporated into a practical application via a machine that is integral to the claims.
Applicant argues that the microphone and a speech recognition device are integral to the operation of the claimed invention. However, these devices, as I argue above in the rejection, merely limit the claimed invention to sound signals (e.g., rather than a concierge service that takes place via writing). Furthermore, consider that the process of recognizing speech is a mental activity, and that the implementation via a microphone and speech recognition device merely serves to implement such mental activities via a general purpose machine. Hence, this limitation does not serve to integrate the claims into a practical application.
However, as I argue above regarding claim 8, the specification of additional details of the interoperation of remote communication devices (personnel selecting device, client device, provider company device) would serve to integrate the claims into a practical application. Examiner believes that further details could potentially serve to integrate the concierge practice into a particular technical or networking environment that would have no analog in non-technical commercial processes.
3. The art of record does not disclose the amended limitations directed to use of a microphone and speech recognition device to obtain evaluation information.
Applicant’s arguments are moot in view of new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duguid (US 20190237095 A1) is directed to the recommendation of similar services, see fig.6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143